DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 18-22, 25, 26, 28-33, and 39-41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsuzaki et al. (US 2006/0006762).
With respect to claim 18, Matsuzaki et al. discloses a transducer driving system (Fig 3) comprising: driving circuitry configured to provide a plurality of initial driving signals to a transducer (Figs 5, 6, 9, and 10; wherein the iterative driving process results in a plurality of initial driving signals being provided to the transducer), wherein each of the initial driving signals has a respective one of a plurality of different initial frequencies and the transducer has different initial impedances during the provision of the initial driving signals to the transducer (Figs 5, 6, 9, and 10; wherein the frequency of the driving signal is shifted in the iterative process); and processing circuitry configured to: identify one of the initial frequencies where the transducer has a reduced initial impedance compared with others of the initial impedances of the transducer resulting from the provision of others of the initial frequencies to the transducer (Figs 5, 6, and 8-
With respect to claim 19, Matsuzaki et al. discloses the system of claim 18, wherein the processing circuitry is configured to process a plurality of digital samples of signals which are indicative of currents through the transducer and voltages across the transducer to determine the initial and subsequent impedances of the transducer (Fig 13, items 57 and 58).
With respect to claim 20, Matsuzaki et al. discloses the system of claim 18, wherein the another driving signal provides increased power to the transducer compared with the additional driving signals (Figs 5-6, wherein the increased current that occurs during the downward sweep from the maximum frequency results in higher power consumption).
With respect to claim 21, Matsuzaki et al. discloses the system of claim 18, wherein the additional driving frequencies are incremented and decremented a plurality of amounts from the one initial driving frequency (Figs 5, 6, 9, and 10; wherein the frequency is swept in a downward direction starting from a maximum frequency in an iterative process, i.e., a plurality of amounts).
With respect to claim 22, Matsuzaki et al. discloses the system of claim 18, wherein the processing circuitry is configured to determine that another of the additional driving frequencies is unacceptable for use to drive the transducer although the another additional frequency results in the transducer having a minimum impedance (Figs 5, 6, 9, and 10; wherein the sweeping process is stopped once the current exceeds a value corresponding to a region surrounding a minimum impedance).
With respect to claim 25, Matsuzaki et al. discloses the system of claim 18, wherein the different initial frequencies are within a first frequency range, and the 
With respect to claim 26, Matsuzaki et al. discloses the system of claim 25, wherein the second frequency range is smaller than the first frequency range (Figs 5, 6, 9, and 10; wherein the downward seep results in a steadily narrower range of frequencies until the consumption current becomes too high).
With respect to claim 28, Matsuzaki et al. discloses the system of claim 18, wherein the processing circuitry is configured to identify the one additional frequency as a result of the transducer having a minimum subsequent impedance during the provision of the additional driving signal having the one additional frequency to the transducer (Figs 5, 6, 9, and 10; wherein the sweeping process continues, with steadily decreasing impedance, until the current exceeds a value corresponding to a region surrounding a minimum impedance).
With respect to claim 29, Matsuzaki et al. discloses the system of claim 28, wherein the processing circuitry is configured to determine that an amplitude of the minimum subsequent impedance is less than a threshold before controlling the provision of the another driving signal to the transducer (Figs 5, 6, 9, and 10; wherein the sweeping process continues, with steadily decreasing impedance, until the current exceeds a value corresponding to a region surrounding a minimum impedance).
With respect to claim 30, Matsuzaki et al. discloses the system of claim 18, wherein the processing circuitry is configured to identify another of the additional frequencies where the transducer has another reduced subsequent impedance, and to 
With respect to claim 31, Matsuzaki et al. discloses the system of claim 18, further comprising a user interface (Paragraph 158), and wherein the processing circuitry is configured to control the user interface to generate an alarm indication regarding the transducer as a result of the provision of the initial driving signals to the transducer (Figs 5, 6, 9, and 10; wherein the type of the alarm is not specified, and may therefore merely be an internal trigger, such as is provided by the excessive current determination).
With respect to claim 32, Matsuzaki et al. discloses the system of claim 18, wherein the processing circuitry is configured to select the different additional frequencies as a result of the one initial frequency being within a predefined frequency range (Figs 5, 6, and 8-10; wherein the downward sweep begins from a maximum frequency).
With respect to claim 33, Matsuzaki et al. discloses the system of claim 18, wherein the processing circuitry is configured to select the different additional frequencies as a result of the reduced initial impedance of the transducer being less than a predefined threshold (Figs 5, 6, 9, and 10; wherein the sweeping process continues, with steadily decreasing impedance, until the current exceeds a value corresponding to a region surrounding a minimum impedance).
With respect to claim 39, Matsuzaki et al. discloses the system of claim 18, wherein the processing circuitry is configured to identify the one of the initial frequencies as a result of the transducer having a minimum initial impedance during the provision of the initial driving signals to the transducer (Figs 5, 6, 9, and 10, wherein the downward sweep of the frequency results from identifying the minimum frequency in each iteration).
With respect to claim 40, Matsuzaki et al. discloses the system of claim 18, wherein the processing circuitry is configured to identify the one of the additional frequencies as a result of the transducer having a minimum subsequent impedance during the provision of the additional driving signals to the transducer (Figs 5, 6, 9, and 10, wherein the downward sweep of the frequency results from identifying the minimum frequency in each iteration).
With respect to claim 41 Matsuzaki et al. discloses the system of claim 18, wherein the reduced subsequent impedance is less than the reduced initial impedance (Figs 5, 6, 9, and 10; wherein the sweeping process results in a steadily decreasing impedance until the current exceeds a value corresponding to a region surrounding a minimum impedance).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuzaki et al. in view of Wischenwskiy et al. (US 2015/0042209).
With respect to claim 23, Matsuzaki et al. discloses the system of claim 18.
Matsuzaki et al. does not disclose that the transducer is a halved cylindrical transducer.
Wischenwskiy et al. teaches a piezoelectric driving system in which the transducer is a halved cylindrical transducer (Fig 4, wherein the claim language does not specify the direction in which the cylinder may be “halved” in height).
At the time of effective filing, it would have been obvious to one of ordinary skill in the art to combine the transducer shape of Wischenwskiy et al. with the driving system of Matsuzaki et al. for the benefit of being able to provide rotary motion from the transducer (Fig 4 of Wischenwskiy et al.).
Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuzaki et al. in view of Wischenwskiy et al. and Sawada (US 2007/0001547).
With respect to claim 34, the combination of Matsuzaki et al. and Wischenwskiy et al. discloses the system of claim 23.
Matsuzaki et al. does not disclose that the transducer comprises two halves which have been separated from one another along a length axis of the transducer.
Sawada teaches a piezoelectric device in which the transducer comprises two halves which have been separated from one another along a length axis of the transducer (Figs 21-22).
At the time of effective filing, it would have been obvious to one of ordinary skill in the art to combine the divided transducer of Sawada with the device of Matsuzaki et al. .
Allowable Subject Matter
Claim 27 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter. 
The prior art does not disclose or suggest “wherein the second frequency range is centered about the one initial frequency” in combination with the remaining elements of claim 27, including all parent claims.
The prior art does not disclose or suggest “wherein the one of the additional frequencies of the another driving signal is a resonant frequency of the transducer” in combination with the remaining elements of claim 35.
The prior art does not disclose or suggest “wherein the transducer has a cylindrical shape, and the one of the additional frequencies of the another driving signal corresponds to a resonance of a length mode of the transducer” in combination with the remaining elements of claim 36.
The prior art does not disclose or suggest “wherein the transducer has a cylindrical shape, and the one of the additional frequencies of the another driving signal corresponds to a resonance of a hoop mode of the transducer” in combination with the remaining elements of claim 37.
The prior art does not disclose or suggest “wherein the transducer has a cylindrical shape, and the one of the additional frequencies of the another driving signal corresponds to a resonance of a thickness mode of the transducer” in combination with the remaining elements of claim 38.
Response to Arguments
Applicant's arguments filed 20 November 2020 have been fully considered but they are not persuasive.
Applicant argues that Matsuzaki discloses a device that avoids reduced impedance, which is opposite to the claimed device. However, the device of Matsuzaki et al. only avoids the lowest impedances, not lower impedances. The frequency sweeping process of Matsuzaki et al. starts from a maximum frequency, with the frequency being swept down through a region of decreasing impedance until the current becomes too high (impedance becomes too low). Because the device of Matsuzaki et al. sweeps the frequency in a direction of decreasing impedance, this argument is not found persuasive.
Applicant argues that Matsuzaki does not include processing circuitry that includes a plurality of signals indicative of both a voltage across the transducer and the current through the transducer. However, as can be seen in figure 13, Matsuzaki et al. discloses the use of a plurality of signals in the processing circuitry, including signals indicative of both the voltage across the transducer, and the current through the transducer.
Applicant argues that the another driving signal of Matsuzaki does not have increased power compared to the additional driving signals. However, the frequency 
Applicant argues that it would not be obvious to combine features of the cylindrically-shaped transducer of Wischenwskiy et al. with the device of Matsuzaki et al., which includes a rectangular-shaped transducer. However, as both devices are designed for providing rotational motion, applicant’s arguments are not found persuasive.
Applicant argues that Matsuzaki does not disclose the initial driving signals being in a first frequency range and the additional driving signals being in a second frequency range that is different from the first range. However, the sweeping process of Matsuzaki et al. results in a steadily changing/shifting range which results in the initial driving signals being in a first frequency range and the additional driving signals being in a second frequency range that is different from the first range.
Applicant argues that the device of Matsuzaki et al. does not disclose determining an amplitude of the minimum subsequent impedance being less than a threshold. However, as can be seen in figures 5, 6, and 8-10, the sweeping process begins from a maximum frequency in a region of higher impedance and sweeps the frequency down, with decreasing impedance, until reaching a threshold value of current, corresponding to a region surrounding the minimum impedance.
Applicant argues that the device of Matsuzaki et al. does not disclose a user interface or alarm indication. However, as can be seen in paragraph 158. Matsuzaki discloses a user interface. Regarding the claimed “alarm indication”, the claim language is silent with respect to the nature of the alarm. There is no requirement that the alarm 
Applicant argues that the processing circuitry of Matsuzaki et al. does not select the different additional frequencies as a result of the one initial frequency being within a predefined frequency range.  However, as can be seen in figures 5, 6, and 8-10, the sweeping process begins from a maximum frequency in a region of higher impedance and sweeps the frequency down, with decreasing impedance, until reaching a threshold value of current, corresponding to a region surrounding the minimum impedance.
Applicant argues that the processing circuitry of Matsuzaki et al. does not select the additional frequencies as a result of the reduced initial impedance of the transducer being less than a predefined threshold. However, as can be seen in figures 5, 6, and 8-10, the sweeping process begins from a maximum frequency in a region of higher impedance and sweeps the frequency down, with decreasing impedance, until reaching a threshold value of current, corresponding to a region surrounding the minimum impedance.
Applicant argues that it would not be obvious to combine the features of Sawada and Matsuzaki, arguing that the device of Sawada is for linear right-left movement, not rotational movement. However, only the embodiments of figures 21 and 22 are configured for linear motion. The remaining embodiments are for providing rotational motion. Therefore, applicant’s arguments are not found persuasive.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Derek John Rosenau whose telephone number is (571)272-8932.  The examiner can normally be reached on Monday-Thursday 7 am to 5:30 pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DEREK J ROSENAU/Primary Examiner, Art Unit 2837